UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6183



FRANK COX,

                                            Plaintiff - Appellant,

         versus

GEORGE P. DODSON; MR. BRAXTON; RICHARD S.
WILSON; JIM COFFEE; PAM HINKLE; J. M. BEVINS;
DAVID B. BEACH; JOHN DOES; JANE DOES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-5-R)

Submitted:   June 20, 1996                  Decided:   July 1, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Cox, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cox v. Dodson, No. CA-96-5-R (W.D. Va. Jan. 5, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2